internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05- plr-114408-02 date date in re distributing distributing distributing controlled sub sub sub sub a sub b sub c sub d sub e sub f sub g sub h sub sub a sub b sub c sub d sub e sub f sub g sub h sub i sub j sub sub a sub b sub c sub sub sub a sub b sub c state a state b business a date x date y date z date a r s t u v w x y z a b c d e f g h j k l m n dear this is in response to your letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction the facts submitted for consideration are substantially as set forth below distributing is a publicly traded state a corporation that is indirectly engaged in business a through its ownership of sub sub and distributing each of which is a wholly-owned domestic subsidiary of distributing as of date z distributing had outstanding w shares of common_stock which were widely held and publicly traded sub wholly owns sub which is a domestic_corporation sub owns stock of sub a representing sec_368 control and wholly owns sub b sub c sub d sub e sub f sub g and sub h each of which is a domestic_corporation sub d wholly owns sub a foreign_corporation which wholly owns sub a a foreign_corporation sub h wholly owns sub b and sub c each of which is a domestic_corporation and sub d and sub e each of which is a foreign_corporation distributing wholly owns distributing sub and sub a each of which is a domestic_corporation sub a wholly owns sub b and sub c each of which is a domestic_corporation distributing wholly owns controlled and after step iv below sub each of which is a domestic_corporation controlled wholly owns sub which wholly owns sub a sub b and sub c each of sub sub a sub b and sub c is a domestic_corporation financial information has been submitted which indicates that each of sub sub a sub b sub c sub e sub f sub g sub a sub b sub c sub d sub e sub i sub sub b sub c sub sub a sub b and sub c has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for the last five years it has been represented that immediately after the distributions of controlled described below at least percent of the fair_market_value of the gross assets of each of distributing distributing distributing sub sub sub d sub h sub sub g sub h sub a controlled and sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 according to taxpayer’s submission along with supporting documentation the separation of distributing and controlled would positively affect the operations of each distributing and controlled have experienced significant systemic problems by operating in a parent-subsidiary relationship with each other eliminating that relationship would enhance the business prospects of both entities accordingly the following steps have been taken or are proposed i ii on date x controlled distributed to distributing two promissory notes in the total principal_amount of dollar_figurer all or a portion of these promissory notes have been distributed by distributing to distributing and from distributing to distributing prior to distribution step viii below no excess_loss_account with respect to the stock of distributing distributing or controlled was created or increased as a result of these distributions on date y approximately s million shares of distributing common_stock that were held by controlled and approximately t million shares of distributing common_stock that were held by distributing representing all of the shares of distributing common_stock that were held by subsidiaries of distributing other than shares if any held by subsidiaries of sub that are h as inventory as part of their j operations were recapitalized into shares of k distributing preferred_stock in a transaction intended to qualify under sec_368 of the code at the time of the transaction none of any shares of any series of distributing preferred_stock will be held by controlled or its subsidiaries iii controlled recapitalized its outstanding_stock into controlled class a common_stock and controlled class b common_stock in a transaction intended to qualify under sec_368 iv controlled distributed to distributing or otherwise transferred to other subsidiaries of distributing certain subsidiaries other than sub but including sub which was transferred to distributing and shares of k distributing preferred_stock v on date a controlled completed an initial_public_offering of shares of controlled class a common_stock in which it issued shares of controlled class a common_stock representing less than percent of the voting power of the outstanding controlled common_stock and an offering of debentures collectively referred to as the public offering and used the net_proceeds therefrom to prepay dollar_figureu of the promissory notes that it issued in step i as well as certain other outstanding intercompany debt including approximately dollar_figurev owed to sub it is represented that the debentures issued in the public offering consitute debt for federal tax purposes the public offering caused distributing and controlled to deconsolidate for federal_income_tax purposes because in it shares of controlled class a common_stock representing greater than percent of the value of the outstanding controlled stock were issued to the public vi the state b operations of sub f an indirect wholly owned subsidiary of distributing will be transferred to a single-member limited_liability_company owned by sub b an indirect wholly-owned subsidiary of distributing and the common_stock of sub a which stock is percent owned by sub will be recapitalized into common_stock and preferred_stock of sub a representing sec_368 control in a transaction intended to qualify under sec_368 vii distributing and certain of distributing 1's subsidiaries will restructure certain intercompany receivables into formal interest-bearing notes which are intended to qualify as securities for federal_income_tax purposes viii distributing will distribute an amount of its controlled class a common_stock and controlled class b common_stock representing sec_368 control of controlled to distributing distribution ix distributing will distribute an amount of the controlled class a common_stock and controlled class b common_stock received in step viii above representing sec_368 control to distributing distribution x distributing will distribute to distributing common_stock shareholders pro_rata an amount of controlled common_stock representing sec_368 c control of controlled external distribution an amount of controlled common_stock representing not more than z percent of the value of the outstanding controlled common_stock immediately following the external distribution the retained shares will be retained in the aggregate by distributing distributing and distributing or wholly-owned subsidiaries thereof xi pursuant to distributing 1's restricted_stock programs distributing restricted_stock has been awarded as compensation to certain employees of distributing distributing 1's employees and controlled controlled’s employees it is represented such stock is subject_to a substantial_risk_of_forfeiture within the meaning of sec_83 as part of the external distribution shares of controlled common_stock will be distributed restricted_stock distribution on distributing restricted_stock distributing restricted_stock pursuant to the distributing and controlled restricted_stock plans shares of controlled common_stock received by holders of distributing restricted_stock will be subject_to the same vesting requirements and restrictions as the shares of underlying distributing restricted_stock pursuant to such stock plans immediately upon their receipt of shares of controlled common_stock in the external distribution controlled’s employees who hold distributing restricted_stock will surrender to distributing their distributing restricted_stock the cancellation transaction and receive from controlled newly issued shares of controlled common_stock the controlled restricted_stock transaction which are equal in value to the surrendered distributing restricted_stock and which are subject_to the same vesting requirements as the distributing restricted_stock controlled will hold the reversionary_interest in all the shares of controlled restricted_stock regardless of whether such shares are held by distributing 1’s employees or controlled’s employees xii distributing will transfer dollar_figurel to controlled distributing proposes to acquire sub j indirectly by way of a merger of sub j into sub g with sub g surviving after the merger sub g will be contributed to sub and sub and sub h and will become a wholly owned subsidiary of sub h following these transactions sub g will wholly own sub h which will wholly own sub i as part of these transactions an active business of sub c will be transferred to sub i the business purposes for the retention of the retained shares is to facilitate compliance with certain m requirements none of distributing 1‘s directors or officers will remain as directors and officers of controlled following the external distribution the retained shares will be disposed of as soon as a disposition is warranted consistent with the business_purpose for the retention but in any event not later than five years after the external distribution distributing and its subsidiaries will vote the retained shares in proportion to the votes cast by controlled ‘s other shareholders distributing and controlled will enter into certain transitional agreements transitional services agreements relating to the sharing of facilities data systems and other historically shared corporate and administrative services the consideration to be paid under the transitional services agreement is based on an existing cost allocation methodology between distributing and controlled which is designed to achieve cost reimbursement distributing and controlled have entered into agreements relating to the licensing of certain intellectual_property in addition certain continuing n related arrangements will exist between distributing and controlled following the transaction the n agreement a tax_sharing_agreement and a g agreement were entered into prior to the public offering under such entered agreements payments will be made by distributing to controlled or by controlled to distributing as the case may be with respect to events that have arisen in taxable periods ending on or before the public offering or for taxable periods beginning before and ending after the public offering controlled may decide based on prevailing market conditions to repurchase shares of controlled class a common_stock in open market transactions prior to distribution in addition distributing and controlled may also decide to have controlled repurchase shares of controlled common_stock from distributing distributing and or distributing or their subsidiaries prior to the distributions of controlled stock it is represented that sec_368 control will in all events be distributed in the distributions in connection with distribution the following representations have been made a b c indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d e f g h i j k the five years of financial information submitted on behalf of sub is representative of sub 6’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations sub a sub b and sub c that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of sub a is representative of sub a’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub b is representative of sub b’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub c is representative of sub c’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted following distribution distributing through controlled subsidiary sub and controlled through controlled_subsidiaries sub a sub b and sub c will continue the active_conduct of its business independently and with its separate employees distribution is carried out for the corporate business_purpose of making possible distribution and the external distribution the corporate business purposes for which are to resolve substantial fit and focus problems and enable controlled to raise capital on a substantially more cost-effective basis through the public offering distribution is motivated in whole or substantial part by these corporate business purposes l there is no plan or intention by distributing to sell exchange transfer m n o p q r s by gift or otherwise dispose_of any its stock in either distributing or controlled after distribution1 except pursuant to distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business except for intercompany indebtedness which does not constitute a security and which may arise pursuant to certain intercompany agreements entered into in connection with distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 3's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before distribution to the extent required by applicable regulations see sec_1_1502-19 except for the transitional services agreements the licensing agreements with respect to certain intellectual_property and the n agreement payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub sub a sub b and sub c will have a fair_market_value equal to at least five percent of the total fair_market_value of such corporation’s gross assets distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distribution directly or indirectly stock possessing a percent or greater interest as defined in sec_355 of either distributing or controlled t immediately after distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled in connection with distribution the following representations have been made a b c d e f g h indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations distributing sub and sub a that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of sub is representative of sub 5's present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted immediately after distribution at least percent of the fair_market_value of the gross assets of sub a will consist of the stock and securities of controlled corporations sub b and sub c that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct of trade_or_business as defined in sec_355 immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations sub a sub b and sub c that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 i j k l the five years of financial information submitted on behalf of sub b is representative of sub b’s present operations and with regard to such business there have been no substantial changes since the date of the last financial information statements submitted the five years of financial information submitted on behalf of sub c is representative of sub c’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted following distribution distributing through controlled_subsidiaries sub sub b sub c and sub and controlled through sub a sub b and sub c will continue the active_conduct of its business independently and with its separate employees distribution is carried out for the corporate business_purpose of making possible the external distribution the corporate business purposes for which are to resolve substantial fit and focus problems and enable controlled to raise capital on a substantially more cost-effective basis through the public offering distribution is motivated in whole or substantial part by these corporate business purposes m there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after distribution except pursuant to the external distribution distributing and its subsidiaries will dispose_of the retained shares pursuant to the standards of appendix b to revproc_96_30 n o p there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business except for intercompany indebtedness which does not constitute a security and which may arise pursuant to certain intercompany agreements entered into in connection with distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution q immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 2's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before distribution to the extent required by applicable regulations see sec_1_1502-19 except for the transitional services agreements the licensing agreements with respect to certain intellectual_property and the n agreement payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately after distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub sub 5b sub c sub sub a sub b and sub c will have a fair_market_value equal to at least five percent of the total fair_market_value of each such corporation’s gross assets distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distribution directly or indirectly stock possessing a percent or greater interest as defined in sec_355 of either distributing or controlled immediately after distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled r s t u in connection with the external distribution the following representations have been made a b c indebtedness if any owed by controlled to distributing after the external distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by any shareholder as creditor employee or in any capacity other than that of a shareholder of distributing immediately after the external distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations sub sub and distributing that are engaged in the active_conduct_of_a_trade_or_business as defined in d e f g h i j k l sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations sub a sub b sub c sub d sub e sub f sub g and sub h that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of sub a is representative of sub a’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub b is representative of sub b’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub c is representative of sub c’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub d will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of a controlled_corporation sub a that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of sub a is representative of sub a’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub e is representative of sub e’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted m the five years of financial information submitted on behalf of sub f is representative of sub f’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted n o p q r s t the five years of financial information submitted on behalf of sub g is representative of sub g’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub h will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 such controlled corporations shall consist of sub b sub c sub d sub e and if sub g has been acquired by then sub g the five years of financial information submitted on behalf of sub b is representative of sub b’s present operations and with regard to its businesses there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub c is representative of sub c’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub d is representative of sub d’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub e is representative of sub e’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub i is representative of sub i’s present operations and with regard to such business there have been no substantial changes since the date of the last financial statements submitted u the five years of financial information submitted on behalf of sub is representative of sub 2's present operations and with regard to such v w x y z business there have been no substantial changes since the date of the last financial statements submitted immediately after the external distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations distributing sub and sub a that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub a will consist of the stock and securities of controlled corporations sub b and sub c that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations sub a sub b and sub c that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 aa following the external distribution distributing through controlled_subsidiaries sub sub a sub b sub c sub e sub f sub g sub a sub b sub c sub d sub e sub i sub sub b sub c and sub and controlled through controlled_subsidiaries sub a sub b and sub c will continue the active_conduct of its business independently and with its separate employees bb the external distribution is carried out for the corporate business purposes of enhancing the future success of each of distributing 1’s and controlled’s respective business by resolving substantial fit and focus problems that have evolved and are exacerbated by the operation of both businesses within a single affiliated_group_of_corporations the external distribution will also enable controlled to raise capital on a substantially more cost-effective basis through the public offering the external distribution is motivated in whole or substantial part by these corporate business purposes cc there is no plan or intention by any distributing common_stock shareholder who own sec_5 percent or more of the distributing common_stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining common_stock shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the external distribution dd there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the external distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ee there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the external distribution except in the ordinary course of business ff gg except for intercompany indebtedness which does not constitute a security and which may arise pursuant to certain intercompany agreements entered into in connection with the three distributions of controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the external distribution immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 1's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the external distribution to the extent required by applicable regulations see sec_1_1502-19 hh except for the transitional services agreements the licensing agreements with respect to certain intellectual_property and the n agreement payments made in connection with continuing transactions if any between distribution and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ii immediately after the external distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of sub a sub b sub c sub e sub g sub a sub b sub c sub d sub e sub i sub sub b sub c sub sub a sub b and sub c will have a fair_market_value equal to at least five percent of the total fair_market_value of such corporation’s gross assets the gross assets of the active business relied upon for purpose of sec_355 by sub had a fair_market_value of approximately dollar_figurex as of date z representing approximately y percent of the fair_market_value of the gross assets of sub the active business generated net_income over the five year period ending on date z representing approximately z percent to a percent of sub 2's total consolidated net_income for the same period the gross assets of the active business relied upon for purposes of sec_355 by sub f had a fair_market_value in excess of dollar_figureb as of date z representing approximately percent of the fair_market_value of the gross assets of sub f the active business generated revenues representing approximately c percent to d percent of sub f’s total consolidated revenues over that same period it employed e employees as of date z representing approximately f percent of total employees of sub f and its subsidiaries jj kk the external distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distribution directly or indirectly stock possessing a percent or greater interest as defined in sec_355 of either distributing or controlled immediately after the external distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the distribution of promissory notes by controlled to distributing pursuant to step i above and the contribution of dollar_figurel to controlled by distributing pursuant to step xii above will be viewed as a distribution in the amount of the fair_market_value of the promissory notes less the dollar_figurel contributed to controlled the amount distributed to distributing pursuant to step i above shall be treated as a distribution_of_property to which sec_301 applies otherwise no gain_or_loss will be recognized to and no amount will be included in the income of distributing upon the receipt of controlled stock from distributing in distribution sec_355 no gain_or_loss will be recognized to distributing upon the distribution of the stock of controlled in distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing immediately after distribution will be the same as the aggregate basis of the distributing stock immediately prior to distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock to be received by distributing in distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distribution and controlled will be made under sec_1_312-10 the amount distributed to distributing pursuant to step i above shall be treated as a distribution_of_property to which sec_301 applies otherwise no gain_or_loss will be recognized to and no amount will be included in the income of distributing upon the receipt of controlled stock in distribution sec_355 no gain_or_loss will be recognized to distributing upon the distribution of the controlled stock to distributing in distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing immediately after distribution will be the same as the aggregate basis of the distributing stock held immediately prior to distributing allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock to be received by distributing in distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided under sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no gain_or_loss will be recognized to and no amount will be included in the income of distributing shareholders upon the receipt of controlled stock in the external distribution sec_355 no gain_or_loss will be recognized to distributing upon the distribution of the controlled stock to distributing shareholders in the external distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing shareholders immediately after the external distribution will be the same as the aggregate basis of the distributing stock held immediately prior to the external distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 the holding_period of the controlled stock to be received by each distributing shareholder in the external distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the external distribution sec_1223 as provided under sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement or the g agreement regarding liabilities that i have arisen or will arise for a taxable_period ending on or before the public offering or for a taxable_period beginning before and ending after the public offering and ii do not become fixed or ascertainable until after the public offering will be treated as occurring immediately before the public offering cf 344_us_6 tax character of later transaction will derive from earlier related transaction revrul_83_73 1983-1c b no gain_or_loss will be recognized by distributing controlled distributing 1's employees or controlled’s employees in connection the i restricted_stock distribution ii the cancellation transaction and iii the controlled restricted_stock transaction no opinion is expressed as to the tax consequences of the transitional services agreement the agreement relating to the licensing of certain intellectual_property and the n agreements no opinion was requested and none is expressed concerning which entity is entitled to the deduction under sec_83 when the restrictions on the distributing restricted_stock and the controlled restricted_stock lapse furthermore no opinion is expressed with respect to the tax treatment of the proposed transaction under other provisions of the code and regulations or with respect to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 j of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayers sincerely charles whedbee senior technical reviewer branch office of associate chief_counsel corporate cc
